Citation Nr: 1721276	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease, status post myocardial infarction.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder arthritis.    

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran has verified active service from December 1990 to December 1995, from May 1999 to June 1999, and from December 2000 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter initially came before the Board in January 2013.  Then, in pertinent part, the Board remanded the claims presently in the Issues section for additional development.  The Board also remanded the matter of entitlement to service connection for a skin disability.  In a March 2015 rating decision, service connection for dermatitis or eczema, claimed as a skin rash, was granted.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In a March 2015 rating decision, the RO recharacterized the Veteran's left shoulder increased rating claim as currently listed in the Issues section.  The RO assigned a 10 percent rating for the entire appeal period.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was initially represented by an attorney in this appeal.  In June 2016, after the claim was recertified to the Board, the attorney notified VA that he wished to withdraw from the Veteran's case because of a change in his employment.  The Board notes that a representative may not withdraw his or her representation of a veteran after the certification of the appeal to the Board absent a showing of good cause on motion. 38 C.F.R. § 20.608(b)(2) (2016).  Here, the attorney withdrew after recertification of the issues on appeal.  Given the circumstances described above, the Board construes the attorney's June 2016 statement as a motion to withdraw and finds that the representative has shown good cause.  Accordingly, the motion to withdraw is granted. Id.  The withdrawal letter notifies the Veteran of a law office where his paper claims file was located, informing him that he would hear from that office regarding continued representation.  VA has not received a new VA Form 21-22a, Appointment of Individual as Claimant's Representative.  Thus, his representative's withdrawal leaves the Veteran as pursuing his claim pro se, that is, without representation.  The Veteran is encouraged to seek new representation if he wishes to continue his appeal with such help.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably remand is necessary for all claims prior to adjudicating the appeal. 

First, with regard to the claim for service connection for a right knee disability, the evidence shows that in February 1989, the Veteran sustained a right knee injury while skiing.  In January 2013, the Board remanded this claim for development to determine whether this injury was incurred during a period of active duty.  The Board noted that it did not  appear that the RO had exhausted all efforts in an attempt to verify the specific beginning and ending dates of the Veteran's period(s) of active duty prior to December 1990.  On remand, the RO was to request VA's Record Management Center (RMC), and the National Personnel Records Center (NPRC), to provide any line of duty (LOD) determination(s) involving the Veteran's 1989 right knee injury.  

On remand, the RO submitted requests to these centers in October 2014.  However, no response from either center is of record, not even a negative response.  Absent any return communications, the Board is unable to find substantial compliance with the directives of the January 2013 remand.  On remand, efforts must be made to follow through with the Board's previous directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Next, the Board finds that the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected coronary artery disease, status post myocardial infarction, must be remanded to the AOJ for procedural development.  Specifically, the AOJ must issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of a March 2015 SSOC.   

The Board notes that Section 501 of the Camp Lejeune Act of 2012 is not applicable to this appeal as it was docketed prior to February 2013.  38 U.S.C.A. § 7105 (West 2014).  Here, since the issuance of the March 2015 SSOC and before the case was recertified to the Board in April 2017, updated private records that contain clinical findings pertaining to the Veteran's coronary artery disease, were associated with the Veteran's Virtual VA and Veteran's Benefits Management System (VBMS) electronic records.  The Veteran did not provide a waiver of AOJ consideration in the first instance of this evidence.  Accordingly, the appeal must be remanded for the AOJ to consider these medical records and to issue an updated SSOC.  38 U.S.C.A. § 7105 (e); 38 C.F.R. § 19.31 (2016).  

In addition, VA last examined the Veteran to determine the current (then) severity of his coronary artery disease in December 2014.  As the evidence received after issuance of the March 2015 SSOC reflects that the Veteran has continued to receive treatment for his coronary artery disease, the Board finds that an updated VA examination is needed to address this disability as there might have been an increase in the Veteran's symptoms since the December 2014 examination. 

Concerning the Veteran's left shoulder disability, VA last examined his left shoulder to determine its current (then) severity in December 2014.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The December 2014 VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.  

Finally, the issue of entitlement to a TDIU is considered to be inextricably intertwined with the issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, the TDIU claim should be adjudicated following the adjudication, or other appropriate disposition, of the claims for service connection for right knee disabilities, and increased evaluations for coronary artery disease, status post myocardial infarction, and a left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the RMC to provide all of the Veteran's periods of active duty and any line-of-duty determinations for the Veteran involving his 1989 right knee injury.  If the RMC has no records, request that it provide guidance as to where such records might be located, and request records from any location suggested by the RMC.  

2.  Request the National Personnel Records Center (NPRC) to provide any line-of-duty determination(s) for the Veteran involving his 1989 right knee injury. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected coronary artery disease. The electronic record should be made available to the examiner for review.  All indicated studies and tests should be completed, and the clinical findings should be reported in detail.

The evaluation of coronary artery disease should include either METs testing by exercise, or an estimate of METs if testing by exercise cannot be accomplished.  The VA examiner is asked to describe the presence, of any, dyspnea; dizziness; syncope; fatigue; and angina, or evidence of cardiac hypertrophy or dilatation or left ventricular dysfunction with ejection fraction of 30 to 50 percent.

The examiner should also opine as to the impact of the coronary artery disease in conjunction with the other service connected disabilities on the Veteran's ability to engage in employment consistent with his experience in retail.

4.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected left shoulder disability.  The electronic record should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also opine as to the impact of the left shoulder disability in conjunction with the other service connected disabilities on the Veteran's ability to engage in employment consistent with his experience in retail.

5.  If there are any periods during the appeal period when the Veteran did not meet the percentage requirements for TDIU, but was unemployed; refer the case to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16 (b) (2016).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  Readjudication of the initial rating claims on appeal should include consideration of whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

If any claim remains denied, an SSOC must be provided to the Veteran and his representative.  The SSOC must reflect a review of all evidence received since the last adjudication in March 2015, when the most recent SSOC was issued.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals



